DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the application filed on 11/08/2018. Claims 1-20 are presented in the case. Claims 1, 10, and 13 are independent claims.

Priority
Applicant's claim for the benefit of a prior-filed Provisional application No. 62/681,590 filed June 6, 2018 is acknowledged.

Information Disclosure Statement
The information disclosure statements submitted on 11/08/2018 and 04/22/2019  are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 11 and 12 are objected to because of the following informalities:
The “computer-readable medium” should be “non-transitory, computer-readable medium”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 and 9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stanley, III et al. (hereinafter Stanley), US 2019/0236485 A1.

Regarding independent claim 1, Stanley teaches a method (Abstract) comprising:
determining a first configuration for a first machine learning workflow ([0017]; Fig. 1, 100; [0036] Examiner interprets the claimed configuration as a machine learning engine; [0015] Examiner interprets the claimed machine learning workflow as an ensemble of machine learning engines; [0036] “Server 130 hosts ML module orchestration logic 200, which … is configured to learn about the deployed ML modules 100, determine how best to combine them in ensembles, interrogate data flows, and manage how respective outputs of the ML modules might be combined or processed, among other functions”; Fig. 10, 1002; [0081] “At 1002, logic 200 receives information descriptive of attributes of a plurality of machine learning engines”);
Examiner interprets the claimed identifier as a unique signature or a fingerprint; [0032] “Fingerprinting: A process to identify and assign unique attributes and characteristics for a ML module (including its software code) that can be used by a management system, e.g., the hypervisor”; [0039] describes a ML engine profile may include a unique signature and identifiable attributes (i.e. parameters); [0062] describes a fingerprint or unique identifier for each ML engine is generated based on, e.g., native code/language, underlying methodology, job execution time, required and used RAM, data features and attributes, and other metadata);
executing the first machine learning workflow in accordance with the first configuration (Fig. 10, 1006, 1008; [0081] “At 1006, logic 200 creates, based on the unique signature for each machine learning engine, an ensemble of machine learning engines configured to operate on a predetermined task. At 1008, logic 200 causes the ensemble of machine learning engines to operate on the predetermined task”); and
recording results of the execution of the first machine learning workflow in accordance with the first configuration along with the first identifier (Fig. 10, 1010; [0081] “at 1010, logic 200 monitors performance metrics of the machine learning engines in the ensemble of machine learning engines while the ensemble operates on the predetermined task”).

 dependent claim 2, Stanley teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Stanley further teaches wherein generating the first identifier for the first configuration based, at least in part, on the one or more parameters indicated in the first configuration comprises:
normalizing the one or more parameters from the first configuration (Fig. 8; [0079] describes different attributes (i.e. parameters) may be extracted from different resources); and
encoding the one or more parameters to generate an identifier which is unique to the one or more parameters of the first configuration ([0062]-[0063] describes a fingerprint or unique identifier for each ML engine is generated based on, e.g., native code/language, underlying methodology, job execution time, required and used RAM, data features and attributes, and other metadata; Fig. 7, 714, 716; [0071] “At 714, attributes and behavior of the ML engine are identified and collected. Multidimensional fingerprinting 716 can then performed based on a host of attributes including: software code or math used, path, software and hardware requirements, I/O features, polices, and patterns, rules or neighborhood. The resulting fingerprint might be in the form of an alphanumerical key, for example, and stored in tokenized storage 720”).

Regarding dependent claim 3, Stanley teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Stanley further teaches
prior to executing the first machine learning workflow (From Fig. 10, a unique signature for each machine learning engine is generated before the machine learning engine is operated),

determining that the first identifier does not match any of the plurality of identifiers (Fig. 6, 622->NO; [0069] illustrates the determination of whether a giving ML engine is in production. When the ML engine is not in production, that means the ML engine does not exist or its generated identifier does not match with any of existing identifiers).

Regarding dependent claim 4, Stanley teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Stanley further teaches
generating a second identifier for a second configuration for the first machine learning workflow (Fig. 6, 618; [0067] describes a fingerprint (i.e. an identifier) is generated for a ML engine (i.e. a configuration));
comparing the second identifier to a plurality of identifiers corresponding to previously utilized configurations (Fig. 6, 622; [0069] illustrates the determination of whether a giving ML engine is in production (i.e. comparing). When the ML engine is in production, that means the ML engine exists or its generated fingerprint matches with an existing fingerprint); and
based on determining that the second identifier matches an identifier in the plurality of identifiers, preventing execution of the first machine learning workflow in accordance with the second configuration (Fig. 6, 624; [0069] when the ML engine exists or its generated fingerprint matches with an existing fingerprint, the fingerprint is updated and the ML engine may be reassigned to a different ensemble at operation 620. Therefore the current ensemble is not executed).

Regarding dependent claim 5, Stanley teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Stanley further teaches
executing the first machine learning workflow in accordance with a second configuration (Fig. 10, 1008; [0081] “At 1008, logic 200 causes the ensemble of machine learning engines to operate on the predetermined task”); and
determining an optimal configuration for the first machine learning workflow based, at least in part, on comparing results of the execution of the first machine learning workflow in accordance with the second configuration to the results of the execution of the first machine learning workflow in accordance with the first configuration ([0057] describes system statistics and performance metrics are generated and recommendations for grouping selected ML engines in an ensemble, i.e. the optimal configuration is determined based on the performance metrics; [0171] describes the selection of machine learning engines based on the performance metrics).

Regarding dependent claim 9, Stanley teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Stanley further teaches wherein recording the results of the first machine learning workflow comprises recording at least one of performance metrics, program code, and output data (Fig. 10, 1010; [0081] “at 1010, logic 200 monitors performance metrics of the machine learning engines in the ensemble of machine learning engines while the ensemble operates on the predetermined task”).

Regarding independent claim 10, Stanley teaches a non-transitory, computer-readable medium having instructions stored thereon that are executable by a computing device to perform operations ([0157]-[0158]) comprising:
determining a set of configurations for one or more tasks of a machine learning workflow ([0017]; Fig. 1, 100; [0036] Examiner interprets the claimed configuration as a machine learning engine; [0015] Examiner interprets the claimed machine learning workflow as an ensemble of machine learning engines; [0036] “Server 130 hosts ML module orchestration logic 200, which … is configured to learn about the deployed ML modules 100, determine how best to combine them in ensembles, interrogate data flows, and manage how respective outputs of the ML modules might be combined or processed, among other functions”; Fig. 10, 1002; [0081] “At 1002, logic 200 receives information descriptive of attributes of a plurality of machine learning engines”));
for each configuration in the set of configurations,
generating an identifier for the configuration based, at least in part, on parameters indicated in the configuration (Fig. 10, 1004; [0081] “At 1004, logic 200 generates, based on the information, a unique signature for each machine learning engine of the plurality of machine learning engines”, Examiner interprets the claimed identifier as a unique signature or a fingerprint; [0032] “Fingerprinting: A process to identify and assign unique attributes and characteristics for a ML module (including its software code) that can be used by a management system, e.g., the hypervisor”; [0039] describes a ML engine profile may include a unique signature and identifiable attributes (i.e. parameters); [0062] describes a fingerprint or unique identifier for each ML engine is generated based on, e.g., native code/language, underlying methodology, job execution time, required and used RAM, data features and attributes, and other metadata);
executing the machine learning workflow in accordance with the configuration (Fig. 10, 1006, 1008; [0081] “At 1006, logic 200 creates, based on the unique signature for each machine learning engine, an ensemble of machine learning engines configured to operate on a predetermined task. At 1008, logic 200 causes the ensemble of machine learning engines to operate on the predetermined task”); and
recording metrics related to the execution of the machine learning workflow in association with the identifier (Fig. 10, 1010; [0081] “at 1010, logic 200 monitors performance metrics of the machine learning engines in the ensemble of machine learning engines while the ensemble operates on the predetermined task”); and
identifying an optimal configuration from the set of configurations for the machine learning workflow based, at least in part, on the metrics ([0057]; [0171] describes the selection of machine learning engines based on the performance metrics).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stanley as applied in claims 1 and 13, in view of Bowers et al. (hereinafter Bowers), US 2016/0358103 A1.

Regarding dependent claim 6, Stanley teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Stanley does not explicitly disclose wherein determining the first configuration for the first machine learning workflow comprises:
determining a set of potential values for at least a first parameter and a second parameter for the first machine learning workflow; and
selecting, from the set of potential values, a value for the first parameter and a value for the second parameter.
However, in the same field of endeavor, Bowers teaches determining the first configuration for the first machine learning workflow comprises:
determining a set of potential values for at least a first parameter and a second parameter for the first machine learning workflow ([0020] defines an “experiment” corresponds to a run instance of at least one workflow. An experiment can have experiment parameters. An experiment can have input parameters, e.g. input datasets and/or input data configurations for the workflows; [0021] defines a “workflow” is an execution pipeline in a machine learning system to create, modify, evaluate, validate, and/or utilize one or more machine learning models); and
selecting, from the set of potential values, a value for the first parameter and a value for the second parameter ([0020] describes the input data configurations can define which portion of an input dataset to use; [0022] describes the input dataset can be passed in as one of the input parameters).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of providing a configuration defining a sample input dataset as suggested in Bowers into Stanley’s system because both of these systems are addressing the need to facilitate design, execution, analysis, evaluation, and/or generation of machine learning related processes. Doing so would be desirable because various web-based or mobile applications often rely on machine learning models to process large and complex “big data” to provide application services to a large number of users. There is frequently a need for higher accuracy and/or consistency models while the requirements of these models are ever evolving. Experiments involving the training and evaluation of these models nevertheless take time and are typically the manual burdens of one or more developers or analysts. By providing a configuration defining a sample input dataset, the system would be better able to determine an optimal configuration for a machine learning workflow (Bowers, [0018]).

Regarding dependent claim 7, the combination of Stanley and Bowers teaches all the limitations as set forth in the rejection of claim 6 that is incorporated. Bowers further teaches generating a plurality of configurations for the first machine learning workflow based, at least in part, on determining unique combinations of values for the first parameter and the second parameter from the set of potential values ([0050] describes an existing experiment can be cloned into a new experiment by modifying the experiment parameters; [0084] defines the input parameters can include input datasets, identifier/network address of input datasets, input configuration, other static or dynamically defined values, or any combination thereof).

Regarding dependent claim 8, Stanley teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Stanley does not explicitly disclose
wherein executing the first machine learning workflow in accordance with the first configuration comprises:
instantiating one or more machine learning models identified in the first configuration within a container environment; and
inputting data identified in the first configuration into the one or more machine learning models.
However, in the same field of endeavor, Bowers teaches
executing the first machine learning workflow in accordance with the first configuration ([0020] defines an “experiment” corresponds to a run instance of at least one workflow. An experiment (i.e configuration) can have experiment parameters. An experiment can have input parameters, e.g. input datasets and/or input data configurations for the workflows; [0021] defines a “workflow” is an execution pipeline in a machine learning system to create, modify, evaluate, validate, and/or utilize one or more machine learning models) comprises:
instantiating one or more machine learning models identified in the first configuration within a container environment ([0080] defines a workflow run definition;  describes a workflow execution engine (e.g., the workflow execution engine 128 of FIG. 1) can execute the workflow run); and
inputting data identified in the first configuration into the one or more machine learning models ([0084] the workflow takes in the workflow run parameters. The input parameters can include input datasets, identifier/network address of input datasets, input configuration, other static or dynamically defined values, or any combination thereof; [0052] In some embodiments, the workflow authoring tool 210 can import one or more experiment parameters and/or one or more workflow attributes from a text file).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of executing a machine learning workflow in accordance with a configuration by instantiating machine learning models and inputting data identified in the configuration as suggested in Bowers into Stanley’s system because both of these systems are addressing the need to facilitate design, execution, analysis, evaluation, and/or generation of machine learning related processes. Doing so would be desirable because various web-based or mobile applications often rely on machine learning models to process large and complex “big data” to provide application services to a large number of users. There is frequently a need for higher accuracy and/or consistency models while the requirements of these models are ever evolving. Experiments involving the training and evaluation of these models nevertheless take time and are typically the manual burdens of one or more developers or analysts. By executing a machine learning workflow in accordance with a configuration, the system would be better able to execute the workflow efficiently and accurately (Bowers, [0018]).

Regarding independent claim 13, Stanley teaches 
an apparatus (Fig. 1, 130; Fig. 12, 1201; [0152] depicts an apparatus e.g., server 130 referred to above in FIG. 1, may be implemented on or as a computer system 1201 ) comprising:
a database comprising identifiers associated with executions of a first machine learning workflow (Fig. 7, 720; [0070] describes a database that stores generated fingerprints (i.e. identifiers));
a processor (Fig. 12, 1203; [0152]); and
a computer-readable medium having instructions stored thereon that are executable by the processor to cause the apparatus to ([0157]-[0158]),
determine a first configuration for the first machine learning workflow ([0017]; Fig. 1, 100; [0036] Examiner interprets the claimed configuration as a machine learning engine; [0015] Examiner interprets the claimed machine learning workflow as an ensemble of machine learning engines; [0036] “Server 130 hosts ML module orchestration logic 200, which … is configured to learn about the deployed ML modules 100, determine how best to combine them in ensembles, interrogate data flows, and manage how respective outputs of the ML modules might be combined or processed, among other functions”; Fig. 10, 1002; [0081] “At 1002, logic 200 receives information descriptive of attributes of a plurality of machine learning engines”);
generate a first identifier for the first configuration based, at least in part, on one or more parameters indicated in the first configuration (Fig. 10, 1004; [0081] “At 1004, logic 200 generates, based on the information, a unique signature for each machine Examiner interprets the claimed identifier as a unique signature or a fingerprint; [0032] “Fingerprinting: A process to identify and assign unique attributes and characteristics for a ML module (including its software code) that can be used by a management system, e.g., the hypervisor”; [0039] describes a ML engine profile may include a unique signature and identifiable attributes (i.e. parameters); [0062] describes a fingerprint or unique identifier for each ML engine is generated based on, e.g., native code/language, underlying methodology, job execution time, required and used RAM, data features and attributes, and other metadata);
execute the first machine learning workflow in accordance with the first configuration (Fig. 10, 1006, 1008; [0081] “At 1006, logic 200 creates, based on the unique signature for each machine learning engine, an ensemble of machine learning engines configured to operate on a predetermined task. At 1008, logic 200 causes the ensemble of machine learning engines to operate on the predetermined task”).
Stanley does not explicitly disclose 
a model repository comprising a plurality of machine learning models;
the first configuration specifies one or more models in the model repository;
store results of the execution of the first machine learning workflow in accordance with the first configuration along with the first identifier in the database.
However, in the same field of endeavor, Bowers teaches
a model repository (Fig. 2, 214) comprising a plurality of machine learning models ([0021] defines a “workflow” is an execution pipeline in a machine learning system to create, modify, evaluate, validate, and/or utilize one or more machine learning  workflow can be created from scratch or by cloning an existing workflow in the workflow repository 214 and making modifications to it);
the first configuration specifies one or more models in the model repository ([0020] An “experiment” (i.e. configuration) corresponds to a run instance of at least one workflow; [0049] The data for an experiment can include references to one or more workflows used in the experiment (e.g., including references to workflow related data in a workflow repository 214));
store results of the execution of the first machine learning workflow in accordance with the first configuration along with the first identifier in the database ([0049] an experiment repository 204 (i.e. database) stores data of one or more previously executed or currently running experiments. The data for an experiment can include references to one or more workflows used in the experiment ; Fig. 7A; [0079]-[0080]; illustrates the a workflow run definition 700 which includes a workflow identifier 702 (i.e. the first identifier) referencing a workflow definition 704).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of providing a workflow repository to store references to one or more workflows used in the experiment as suggested in Bowers into Stanley’s system because both of these systems are addressing the need to facilitate design, execution, analysis, evaluation, and/or generation of machine learning related processes. Doing so would be desirable because various web-based or mobile applications often rely on machine learning models to process large and complex “big data” to provide application services to a large number of users. There is frequently a need for higher accuracy and/or 

Regarding dependent claim 14, the combination of Stanley and Bowers teaches all the limitations as set forth in the rejection of claim 13 that is incorporated. Stanley further teaches wherein the instructions to generate the first identifier for the first configuration based, at least in part, on the one or more parameters indicated in the first configuration comprises instructions to:
normalize the one or more parameters from the first configuration (Fig. 8; [0079] describes different attributes (i.e. parameters) may be extracted from different resources); and
encode the one or more parameters to generate an identifier which is unique to the one or more parameters of the first configuration ([0062]-[0063] describes a fingerprint or unique identifier for each ML engine is generated based on, e.g., native code/language, underlying methodology, job execution time, required and used RAM, data features and attributes, and other metadata; Fig. 7, 714, 716; [0071] “At 714, attributes and behavior of the ML engine are identified and collected. Multidimensional fingerprinting 716 can then performed based on a host of attributes including: software code or math used, path, software and hardware requirements, I/O features, polices, 

Regarding dependent claim 15, the combination of Stanley and Bowers teaches all the limitations as set forth in the rejection of claim 13 that is incorporated. Stanley further teaches
prior to executing the first machine learning workflow (From Fig. 10, a unique signature for each machine learning engine is generated before the machine learning engine is operated),
compare the first identifier to a plurality of identifiers corresponding to previously utilized configurations; and
determine that the first identifier does not match any of the plurality of identifiers (Fig. 6, 622->NO; [0069] illustrates the determination of whether a giving ML engine is in production. When the ML engine is not in production, that means the ML engine does not exist or its generated identifier does not match with any of existing identifiers).

Regarding dependent claim 16, the combination of Stanley and Bowers teaches all the limitations as set forth in the rejection of claim 13 that is incorporated. Stanley further teaches
generate a second identifier for a second configuration for the first machine learning workflow (Fig. 6, 618; [0067] describes a fingerprint (i.e. an identifier) is generated for a ML engine (i.e. a configuration));
illustrates the determination of whether a giving ML engine is in production (i.e. comparing). When the ML engine is in production, that means the ML engine exists or its generated fingerprint matches with an existing fingerprint); and
based on a determination that the second identifier matches an identifier in the plurality of identifiers, prevent execution of the first machine learning workflow in accordance with the second configuration (Fig. 6, 624; [0069] when the ML engine exists or its generated fingerprint matches with an existing fingerprint, the fingerprint is updated and the ML engine may be reassigned to a different ensemble at operation 620. Therefore the current ensemble is not executed).

Regarding dependent claim 17, the combination of Stanley and Bowers teaches all the limitations as set forth in the rejection of claim 13 that is incorporated. Stanley further teaches
execute the first machine learning workflow in accordance with a second configuration (Fig. 10, 1008; [0081] “At 1008, logic 200 causes the ensemble of machine learning engines to operate on the predetermined task”); and
determine an optimal configuration for the first machine learning workflow based, at least in part, on comparing results of the execution of the first machine learning workflow in accordance with the second configuration to the results of the execution of the first machine learning workflow in accordance with the first configuration ([0057] describes system statistics and performance metrics are generated and recommendations for grouping selected ML engines in an ensemble, i.e. the optimal configuration is determined based on the performance metrics; [0171] describes the selection of machine learning engines based on the performance metrics).

Regarding dependent claim 18, the combination of Stanley and Bowers teaches all the limitations as set forth in the rejection of claim 13 that is incorporated. Bowers further teaches
wherein the instructions to determine the first configuration for the first machine learning workflow comprises instructions to:
determine a set of potential values for at least a first parameter and a second parameter for the first machine learning workflow ([0020] defines an “experiment” corresponds to a run instance of at least one workflow. An experiment can have experiment parameters. An experiment can have input parameters, e.g. input datasets and/or input data configurations for the workflows; [0021] defines a “workflow” is an execution pipeline in a machine learning system to create, modify, evaluate, validate, and/or utilize one or more machine learning models); and
select, from the set of potential values, a value for the first parameter and a value for the second parameter ([0020] describes the input data configurations can define which portion of an input dataset to use; [0022] describes the input dataset can be passed in as one of the input parameters).

Regarding dependent claim 19, the combination of Stanley and Bowers teaches all the limitations as set forth in the rejection of claim 18 that is incorporated. Bowers describes an existing experiment can be cloned into a new experiment by modifying the experiment parameters; [0084] defines the input parameters can include input datasets, identifier/network address of input datasets, input configuration, other static or dynamically defined values, or any combination thereof).

Regarding dependent claim 20, the combination of Stanley and Bowers teaches all the limitations as set forth in the rejection of claim 13 that is incorporated. Bowers further teaches wherein the instructions to executing the first machine learning workflow in accordance with the first configuration ([0020] defines an “experiment” corresponds to a run instance of at least one workflow. An experiment (i.e configuration) can have experiment parameters. An experiment can have input parameters, e.g. input datasets and/or input data configurations for the workflows; [0021] defines a “workflow” is an execution pipeline in a machine learning system to create, modify, evaluate, validate, and/or utilize one or more machine learning models) comprises instructions to:
instantiate one or more machine learning models identified in the first configuration within a container environment ([0080] defines a workflow run definition;  [0083] describes a workflow execution engine (e.g., the workflow execution engine 128 of FIG. 1) can execute the workflow run); and
the workflow takes in the workflow run parameters. The input parameters can include input datasets, identifier/network address of input datasets, input configuration, other static or dynamically defined values, or any combination thereof; [0052] In some embodiments, the workflow authoring tool 210 can import one or more experiment parameters and/or one or more workflow attributes from a text file).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stanley as applied in claims 10, in view of Mehra, US 10,038,966 B1.

Regarding dependent claim 11, Stanley teaches all the limitations as set forth in the rejection of claim 10 that is incorporated. Stanley does not explicitly disclose wherein the one or more tasks comprise tasks for performing audio spatialization, wherein at least a first configuration of the set of configurations identifies machine learning models to be used for generating a head response transfer function prediction for the audio spatialization.
However, in the same field of endeavor, Mehra teaches wherein the one or more tasks comprise tasks for performing audio spatialization (Col 2, lines 21-27 A virtual reality (VR) system simulates sounds that a user of the VR system perceives to have originated from sources at desired virtual locations of the virtual environment. The simulated sounds (i.e. audio spatialization) are generated based on a personalized HRTF of the user that are constructed by applying machine-learned models to a set of anatomical features identified for the user ), wherein at least a first configuration of the the training module 334 generates one or more machine-learned models 324 from the training data 322 that mathematically characterize the relationship between the set of anatomical features and low-dimensional HRTF representations; Col 10, lines 45-56 The HRTF generation module 338 receives anatomical features identified for users of the VR system 100 and generates personalized HRTF for the users based on the received features. Initially, the HRTF generation module 338 applies the machine-learned models 324 to a set of anatomical features for a user to generate the corresponding low-dimensional HRTF representation for the user. Subsequently, the HRTF generation module 338 reconstructs the full personalized HRTF from the low-dimensional HRTF representation. The personalized HRTF is provided to the VR engine 155 in the VR system 100, such that sounds can be simulated and output to the user).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of comprising tasks for constructing head-related transfer functions HRTFs by applying machine-learned models to a set of anatomical features identified for the user to generate simulated sounds as suggested in Mehra into Stanley’s system because both of these systems are addressing the need to facilitate design, execution, analysis, evaluation, and/or generation of machine learning related processes. Doing so would be desirable because conventional approaches for determining individual HRTF are inefficient and typically require significant amounts of hardware resources and time (Mehra, col 1, lines 38-40). By comprising tasks for constructing head-related transfer functions HRTFs by 

Regarding dependent claim 12, the combination of Stanley and Mehra teaches all the limitations as set forth in the rejection of claim 11 that is incorporated. Mehra further teaches wherein the tasks for performing the audio spatialization comprise an object detection and segmentation task, a feature extraction task, and a head response transfer function prediction task (Fig. 1, 160; Col 7, lines 38-45 The feature identification module 160 receives images of the user captured by the camera 175 and identifies a set of anatomical features from the images that describe physical characteristics of the users relevant to the users' HTRF. The set of anatomical features may contain, for example, the head diameter, shoulder width, height, shape and size of the pinnae, and the like for each user; Fig. 5; Col 11, lines 34-46 The VR system captures 510 one or more images of the user with a camera. The VR system identifies 512 a set of anatomical features from images of the user (i.e. object detection and segmentation task). The set of anatomical features are physical characteristics that describe the body of the user, and may include head diameter, shoulder width, and shape and size of pinnae of the user. The set of anatomical features are sent 514 to a server, for example, via the Internet. The server may be operated by the business entity producing the VR system, or may be a separate entity from the business entity. In response to receiving the anatomical features, the server determines a personalized HRTF corresponding to the user, and sends the HRTF to the VR system, for example, via the Internet).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
BRUECKNER et al.  (US 2016/0078361 A1) teaches a data source to be used for generating a linear prediction model, wherein, to generate a prediction, the linear prediction model is to utilize respective weights assigned to individual ones of a plurality of features derived from observation records of the data source.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134.  The examiner can normally be reached on M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY P HOANG/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JOHN T REPSHER III/Primary Examiner, Art Unit 2143